DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 12, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the second cap layer”.  Claim 3 depends on claim 1, however, claim 1 does not recite a second cap layer.  The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. In order to facilitate a compact prosecution, the term “the second cap layer” will be treated as “the cap layer”.
Claim 3 recites the limitation “within the memory area”.  Claim 3 depends on claim 1, however, claim 1 does not recite a memory area.  The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. It is impossible to determine what area is the memory area.
Claim 5 recites the limitation “the first via”.  Claim 5 depends on claims 1 and 4, however, claims 1 and 4 do not recite a first via.  The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. It is impossible to determine what area is the memory area.
Claim 12 recites the limitation “the second cap layer”.  Claim 12 depends on claim 10, however, claim 10 does not recite a second cap layer.  The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. In order to facilitate a compact prosecution, the term “the second cap layer” will be treated as “the cap layer”.
Claim 14 recites the limitation “the first via”.  Claim 14 depends on claim 10, however, claim 10 does not recite a first via.  The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. It is impossible to determine what area is the memory area.
Claim 17 recites the limitation “the second via”.  Claim 14 recites a via, but not a second via. The recitation lacks antecedent basis. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. It is impossible to determine what area is the memory area.
Claims 18-20 depend from rejected claim 17, include all limitations of claim 17 and therefore are rejected for the same reason

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. (US Patent Application Publication No 2020/0403032) hereinafter referred to as Dutta. 
Per Claim 1 Dutta discloses a method for fabricating a semiconductor device, comprising (see figures 8-12)
forming a bottom electrode contact (BEC) (29) on a BEC landing pad (12) of a base structure of an embedded memory device (including (40’), (42’) and (62/92)) (as shown in figure 8), the base structure further including a first metallization level (12); 
forming, on the BEC, a memory pillar (including (40’), (42’) and (62/92)) including a bottom electrode (40’), a memory stack (42’) and a top electrode (62/92); 
encapsulating the memory pillar with encapsulation layers (see [0054] and [0070]) to protect the memory stack; and 
surrounding the top electrode (62/92) within a second conductive line (112a) during formation of a second metallization level (112c) to enable the memory pillar to be fitted between the first and second metallization levels (see figure 12)
Per Claim 2 Dutta discloses the method of claim 1 including where (see figures 8-12) the embedded memory device includes a magnetoresistive (MRAM) device, and the memory stack includes a magnetic tunnel junction (MTJ) stack.(see [0041-43])
Insofar as definite, per Claim 3 Dutta discloses the method of claim 1 including where (see figures 8-12) the base structure further includes: a dielectric substrate (10); a cap layer (36) disposed on the dielectric substrate; an interlevel dielectric (ILD) layer disposed on the cap layer (36); and a contact (26), the BEC landing pad (12) being disposed on the contact. (as shown in figure 8)
Per Claim 4 Dutta discloses the method of claim 1 including (see figures 8-12) forming a cap layer (36) across the base structure; and forming the BEC (29) on the BEC landing pad (12) through the cap layer. (as shown in figure 8) The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).
Per Claim 5 Dutta discloses the method of claim 4 including where (see figures 8-12) forming the memory pillar further includes: forming, across the cap layer (36), a plurality of layers including bottom electrode material (40), a memory material stack (42) and top electrode material (44); and patterning the cap layer and the plurality of layers to form a patterned cap layer and the memory pillar. (this step is show in figures 4 and 5)

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12, 14 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 10, 11, 13, 15 and 16 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894